Exhibit 99.1 YAMANA PROVIDES PRELIMINARY 2 2% AND LOW COST STRUCTURE TO BE MAINTAINED, SIGNIFICANT DECLINE IN CAPITAL SPENDING TORONTO, ONTARIO, February 10, 2014– YAMANA GOLD INC. (TSX: YRI; NYSE: AUY) (“Yamana” or “the Company”) reports preliminary operational results for the fourth quarter and full year 2013, updates the Company’s outlook and provides a corporate update. The Company continues to be focused on creating a balance between costs and production, margin preservation and the generation and protection of cash flow.The Company continues to believe this approach is appropriate and prudent to create longer term value in the prevailing environment of uncertain commodity prices. For 2013, cash flow remained robust notwithstanding significant declines in precious metals prices.In the second quarter, the Company implemented a cost savings program that has allowed the generation of robust cash flow into year end notwithstanding lower commodity prices.Cash flow expectations for the fourth quarter should be above levels in the second quarter when the Company’s cost savings and containment program was initiated. The Company produced approximately 1.2 million gold equivalent ounces (“GEO”)1 in 2013 consisting of over 1.0 million ounces of gold and 8.4million ounces of silver.All-in sustaining cash costs (“AISC”)2,3 on a co-product basis for the full year were approximately $947 per GEO and $814 per GEO on a by-product basis.AISCs averaged below $925 per GEO on a co-product basis for the year beginning in the second quarter when the Company’s cost containment initiative was announced. Production Observations ●
